DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest the cumulative features of claim 15 with particular attention given to the features of “the reaction space comprises one or more successive double-walled internals, wherein the wall of the double-walled internal facing a flame-conducting region of the reaction space comprises at least one slot through which a gas or vapour is introduced into the reaction space in which the flame is burning; and the slot is arranged such that this gas or vapour brings about a rotation of the flame”.
The prior art of Teoh “Flame spray pyrolysis: An enabling technology for nanoparticles design and fabrication” teach various different known methods of flame spray pyrolysis where an atomized stream of metal oxide precursors are sprayed into a flame to convert the atomized droplets into a metal oxide powder (see e.g. Fig. 2, and Section “Flame aerosol reactors and flame spray pyrolysis”). However, Teoh does not teach or suggest, “the reaction space comprises one or more successive double-walled internals, wherein the wall of the double-walled internal facing a flame-conducting region of the reaction space comprises at least one slot through which a gas or vapour is introduced into the reaction space in which the flame is burning; and the slot is arranged such that this gas or vapour brings about a rotation of the flame”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES A FIORITO/Primary Examiner, Art Unit 1731